         Case 1:16-cv-00885-JPO Document 163 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOBCAR MEDIA, LLC,
                               Plaintiff,
                                                                   16-CV-885 (JPO)
                     -v-
                                                                        ORDER
 AARDVARK EVENT LOGISTICS,
 INC.,
                    Defendant.


J. PAUL OETKEN, District Judge:

       On April 28, 2020, Plaintiff filed a letter motion requesting that all of Defendant’s

counterclaims be dismissed in light of this Court’s January 14, 2019 Order dismissing Plaintiff’s

patent causes of action and April 6, 2020 Opinion and Order granting Defendant’s motion for

summary judgment. (Dkt. No. 161). On April 30, 2020, Defendant filed a letter response

consenting to the dismissal. (Dkt. No. 162.)

       The motion is GRANTED, and the Judgment at Docket No. 160 is vacated. All of

Defendant’s asserted counterclaims are DISMISSED as moot. The Clerk is directed to close the

motion at Docket Number 161 and issue an amended judgment in accordance with this order.

       SO ORDERED.

Dated: April 30, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
